PAEZ, J.,
dissenting in part.
While I agree that Ramdani has not shown that he is entitled to withholding of removal or relief under the Convention Against Torture, I disagree with the majority’s conclusion that he is ineligible for a discretionary grant of asylum. I respectfully dissent from that portion of the majority’s disposition.
The evidence compels a finding that Ramdani has a well-founded fear of future persecution for asylum purposes. See Al-Harbi v. INS, 242 F.3d 882, 888 (9th Cir.2001) (noting that, to demonstrate eligibility for asylum, “even a ten percent chance of persecution may establish a well-founded fear”). Ramdani’s objectively reasonable fear is supported by the fact that he was captured, hit, and threatened with death by undercover military agents. See Lim v. INS, 224 F.3d 929, 935 (9th Cir.2000). Furthermore, the military knew who he was and took a special interest after identifying him as an active opponent of the ruling government. Mendoza Perez v. INS, 902 F.2d 760, 761 (9th Cir.1990). The reasonableness of Ramdani’s fear is also supported by the military’s frequent and threatening visits to his home, which began very shortly after he was identified. See Artiga Turcios v. INS, 829 F.2d 720, 723 (9th Cir.1987); Canjurar-Flores v. INS, 784 F.2d 885, 887 (9th Cir.1985).
Ramdani had every reason to believe that his visitors posed a serious threat to his safety, based on his encounter with the military on November 13, 1998, as well as the experiences of his colleagues. See Mendoza Perez, 902 F.2d at 761; Lim, 224 F.3d at 935. Several of Ramdani’s friends — fellow protestors who were also known to the authorities — “disappeared,” only to return wounded or not at all. See Lim, 224 F.3d at 935. Ramdani’s credible testimony to this effect is corroborated by the State Department’s Country Report on Human Rights Practices, Indonesia, 2000, which reported that “[tjhere continued to be credible reports of the disappearance of dozens of civilians.” The Asian Human Rights Commission similarly reported that at least 13 activists were missing in 1998, and that at least 12 more “went missing after students clashed with security officers in a demonstration on 19 March 1998 at the university.”
Ramdani’s fear is objectively reasonable despite the fact that he was not harmed after his original 1998 encounter with the military. Threats of future harm need not be carried out to support an asylum claim, see Garrovillas v. INS, 156 F.3d 1010, 1016 (9th Cir.1998), particularly where such threats form the basis for a finding of future, rather than past, persecution. See Lim, 224 F.3d at 935 (holding that petitioner established a well-founded fear of future persecution “[although [the petitioner] was never confronted nor physically harmed”). Ramdani was forced to live in hiding for over a year, and only returned to his parents’ home because he mistakenly believed it was safe to do so. •“[T]his case does not involve a threat followed by several years of peace.” Gonzalez v. INS, 82 F.3d 903, 909 (9th Cir.1996). Contrary to the government’s argument, therefore, Lata v. INS does not govern. 204 F.3d 1241, 1245 (9th Cir.2000) (holding that petitioner’s two-year period of safety following one isolated criminal attack undermined her claim of a well-founded fear of future persecution). Ramdani’s experience was not an isolated incident; he re*696eeived persistent menacing visits to Ms home after participating in the demonstrations, wMch continued even after he fled to the United States. See Canjura-Flores, 784 F.2d at 887. In short, Ramdarn has provided evidence that compels a finding that he faces at least a one-in-ten risk of persecution if he returns to Indonesia. See INS v. Cardoza-Fonseca, 480 U.S. 421, 440, 107 S.Ct. 1207, 94 L.Ed.2d 434 (1987). I would therefore find him eligible for a discretionary grant of asylum, and I would grant the petition in part.